Citation Nr: 0209047	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  92-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

By rating decision dated in June 1984, the Regional Office 
(RO) denied the veteran's claim for service connection for a 
psychiatric disability.  He was informed of this decision and 
of his right to appeal by a letter dated the following month.  
A timely appeal was not received.  In December 1989, the 
veteran sought to reopen his claim.  In a rating action dated 
in May 1990, the RO denied service connection for a 
psychiatric disability, to include PTSD, on a "new factual 
basis."  By decision in February 1994, the Board of 
Veterans' Appeals (Board) found that the evidence submitted 
by the veteran was new and material, and reopened the claim 
for service connection for a psychiatric disability.  In 
addition, the Board remanded the claim for additional 
development.  When this case was before the Board in May 
1998, it was again remanded for additional development.  As 
the requested actions have been accomplished, the case is 
before the Board for appellate consideration.  

In his substantive appeal received in August 1990, the 
veteran indicated that he wanted to testify at a hearing 
before a Member of the Board at the RO.  In fact, the veteran 
testified at a hearing before a hearing officer.  During the 
hearing, the veteran stated that the hearing before the 
hearing officer satisfied his request for a hearing.  
Accordingly, it must be concluded that the veteran need not 
be offered the opportunity to testify before a Board Member.

The veteran's claim initially included the issue of 
entitlement to a permanent and total disability rating for 
pension purposes.  Following the Board's most recent remand, 
the RO, by rating action dated in February 1999, found the 
veteran was permanently and totally disabled for purposes of 
pension benefits, effective November 24, 1998.  The veteran 
disagreed with the effective date of the award.  
Subsequently, the RO, in a September 1999 rating decision, 
assigned September 9, 1997 as the effective date of the award 
of pension benefits.  Since this was the date the veteran 
stated that he believed was the proper effective date for the 
award of pension, this matter has been resolved in the 
veteran's favor, and this decision is limited to the issue 
set forth on the cover page.


FINDINGS OF FACT

1.  The veteran's military occupational specialty was 
disbursement/examination specialist.

2.  He did not engage in combat with the enemy.

3.  An in-service stressor has not been verified.

4.  PTSD, if present, has not been demonstrated to be the 
result of an in-service stressor.

5.  An acquired psychiatric disability was initially 
manifested many years after service and is not etiologically 
related to service. 


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.304(f) (both prior to and 
subsequent to March 7, 1997) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains VA clinical opinions as to the etiology of the 
disability at issue.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2001).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of 38 C.F.R. 
§ 3.1(y) (2001) of this part will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed stressor.  38 C.F.R § 3.304(f) (effective prior to 
March 1, 1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of 38 C.F.R. §  3.1(y) and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant" shall apply.  

In order for service connection to be awarded for non-combat 
and non-POW PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred. 38 
C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b) (West 1991), 38 C.F.R. 3.304(d) and (f), and 
the applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has recently held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994). If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994). The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996). 
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In VAOPGCPREC 12-99, the General Counsel of the VA concluded 
that the phrase "combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) required "that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  It was further indicated that the issue 
of whether any particular set of circumstances constituted 
engagement in combat with the enemy for purposes of 
38 U.S.C.A. § 1154(b) must be resolved on a case-by-case 
basis.  In Gaines v. West, 11 Vet. App. 353 (1998), the Court 
held that the VA is not required to accept the veteran's 
assertions that he was in combat.  In this case, the Board 
concludes that the veteran did not engage in combat with the 
enemy.  

The evidence in support of the veteran's claim consists of 
his statements, including his testimony at a hearing at the 
RO, concerning his in-service stressors, and diagnoses of 
PTSD recorded on examinations.  In various statements and 
during the course of VA examinations, the veteran has 
described his stressors.  Initially, the Board notes that the 
veteran concedes that he was in an administrative specialty 
in service, but asserts that he had to perform guard duty and 
patrol duty.  When examined by the VA in March 1984, the 
veteran stated that he had been in Vietnam for three days 
when, while he was in the latrine, a cannon went off behind 
him and he ran to the bunker.  He stated that this had a big 
impression on him.  He claimed he was nervous for the next 
two weeks, particularly when traveling while unarmed.  During 
a VA psychiatric examination in February 1990, the veteran 
stated that he was on a convoy on his first day in Vietnam, 
and the Vietcong hit the convoy, which was largely unarmed.  
He related that several men were wounded.  He mentioned an 
incident in which he was returning from R&R and his 
helicopter got hit.  He was again unarmed.  

On VA psychological evaluation in April 1990, the veteran 
recalled several exceptionally traumatic events in Vietnam.  
The first occurred when he was on guard duty and got blown 
out of a tower, rendering him unconscious for two hours.  
Another incident occurred when he was a passenger in a 
helicopter that was hit, and he was stranded in the jungle 
without a weapon.  During a VA psychiatric examination in 
September 1991, the veteran reported that his symptoms began 
in 1969 or 1970, shortly after he returned from Vietnam.  He 
claimed that he saw action within five or six hours of 
landing in the country and saw casualties six days later.  He 
noted the death of an acquaintance about four or five months 
later.  He also stated that he saw mutilated bodies and that 
on occasion he had to bag bodies.  

The veteran was again examined by the VA in July 1994.  The 
examiner noted that he had seen the veteran in September 1991 
and he related essentially the same story.  The veteran 
indicated that he saw his first death after he had been in 
Vietnam for only two days and that he urinated on himself.  
He also described seeing an acquaintance wounded and another 
man cut in half by gunfire.  The veteran described being in 
firefights, but acknowledged that he was never hit.  He also 
indicated that he saw traces come within six inches of his 
shoulder and that he saw many men hit in the medevac.  

During the VA psychiatric examination in November 1995, the 
veteran stated that he saw some brief infantry action, for 
less than one month, prior to joining his administrative 
company.  He added that he felt that every day in Vietnam was 
traumatic for him.  He related that the most traumatic 
recollection was when he was walking the perimeter of a 
firefight and running into a South Vietnamese unit that was 
badly shot up.  His most traumatic image of his entire time 
in Vietnam was of a Vietnamese soldier who suffered some type 
of explosive wound to his abdomen and chest, resulting in 
open wounds, such that his beating heart could be seen.  In 
general, the veteran described having to do regular perimeter 
duty or patrol duty, and that since his unit was not 
stationed in any sort of fortification, he felt like 
"bait."  He maintained that he felt scared during the 
almost nightly firefights.  He claimed he had some 
significant depression while in Vietnam.  The examiner noted 
that other traumatic events the veteran described were vague 
and involved such things as going out eight or ten clicks 
from his unit and feeling very scared of possible contact 
with the enemy.  He stated that he was involved in firefights 
in the evening and felt that he killed a shadowy figure in 
the distance.  

On VA psychiatric examination in November 1998, the veteran 
reported that he did not have any time off his entire time in 
Vietnam and that he was worked to death.  He stated that he 
might as well have been in the infantry from the amount of 
time he spent in the field.  

The VA examinations have resulted in various diagnoses, 
including psychophysiologic reaction of the skin; PTSD; mixed 
personality disorder; dysthymic disorder; atypical anxiety 
disorder; psychological factors affecting physical condition; 
alcohol dependence; and mood disorder, not otherwise 
specified.

The evidence against the veteran's claim consists of the 
findings on examinations, the medical opinions concerning the 
nature of his psychiatric disability, information from the 
National Personnel Records Center and from the United States 
Armed Service Center for the Research of Unit Records 
(USASCRUR) formerly the Environmental Support Group (ESG).  

Following a request for information from the RO, the ESG 
reported in June 1995 that it was unable to document that 
Long Binh, the location mentioned by the veteran, was 
attacked during January 1967.  It was indicated that the 
ammunition depot was sabotaged early the next month.  It 
further reported that the Operation Reports-Lessons Learned 
submitted by the 4th Infantry Division, the higher 
headquarters for the veteran's second unit of assignment, for 
the period ending October 31, 1967 showed that Pleiku, the 
unit's basecamp location, was subjected to rocket attacks, 
but damage was light and no casualties were reported.  

In November 1998, the National Personnel Records Center 
reported that a search of morning reports for the veteran for 
the period from January 24, 1967 to April 23, 1967 found no 
entries.

Initially, the Board notes that the service medical records 
are negative for complaints or findings of a psychiatric 
disability.  In addition, there is nothing to support the 
veteran's allegation during the VA psychological evaluation 
in April 1990 that he was unconscious for approximately two 
hours in service following one of the incidents he asserted 
was a stressor.  

The veteran's personnel records disclose that his duties in 
Vietnam included disbursement/examination specialist.  He was 
in Vietnam from January 1967 to January 1968.  Among the 
medals he received were the National Defense Service Medal, 
the Vietnam Service Medal and the Vietnam Campaign Medal.  He 
was also apparently awarded the Army Commendation Medal for 
meritorious service.  

During the VA psychiatric examination in November 1995, the 
veteran reported that he had been beaten by his father when 
he was a child.  He had a memory of bleeding through his nose 
and ears after a beating.  It was also noted that he had been 
suspended for behavior problems while he was in high school.  
Following that examination, the diagnoses were continuous 
alcoholism, rule out PTSD and hive, apparently a 
psychocutaneous disorder.  The examiner noted that the 
veteran had a family history of major psychiatric illness and 
a childhood of both deprivation and trauma, and that he 
showed an inability to cope with the day to day stresses of 
the war in Vietnam.  He commented that the incidents 
described by the veteran could not be confirmed 
independently.  He added that it was not clear whether the 
veteran had the full syndrome of PTSD, although he clearly 
showed prominent anxiety, sleep disturbance, irritability and 
social withdrawal.  The examiner further noted that in the 
presence of virtually continuous alcoholism, it was difficult 
to determine the idiopathology of the veteran's current 
problems.  He concluded that on the basis of the current 
examination alone, it was not possible to state definitively 
that the veteran had PTSD and that the data were not adequate 
to rule it out either.  

The veteran was afforded a psychiatric examination by the VA 
in November 1998.  Following the examination, the diagnoses 
were alcohol dependence and personality disorder.  The 
examiner noted that there was a possibility that the veteran 
suffered from depression.  He indicated that alcohol 
consumption and withdrawal would account for the veteran's 
night sweats, panic attacks, anxiety, heart racing, 
difficulty concentrating and shaking.  With respect to PTSD, 
the examiner stated that what the veteran related, i.e., that 
he and others with no substantial infantry training were sent 
out as an independent squad to run infantry night time search 
and destroy patrols and ambush patrols was plausible, but 
seemed pretty improbable.  He indicated that the veteran's 
suggestion was that two to three times a week he would be 
sent on a patrol beyond the perimeter, but felt that it was a 
little hard to believe that the veteran would be consistently 
sent out as an independent infantry squad.  

The veteran was most recently afforded a psychiatric 
examination by the VA in August 2001.  The diagnoses were 
alcohol dependence, PTSD and mood disorder, not otherwise 
specified.  The examiner noted that the veteran acknowledged 
that he had consumed alcohol prior to the evaluation (which 
took place in the morning).  With respect to the diagnosis of 
PTSD, the examiner noted that it was based purely on 
subjective complaints.  He added that the veteran did not 
display any change in affect or change in his physiological 
response when describing events.  It was further reported 
that the veteran did not display a hyperstartle response when 
appropriate.  The examiner noted that verifiable information 
was not provided by the veteran and that, therefore, the PTSD 
information did not appear to provide more verifiable 
information, except for one soldier the veteran named as 
having 

been frequently been on patrol with him.  He also indicated 
that there was the question whether PTSD, if present, was 
related to service.  The physician noted that the veteran had 
a rather chaotic childhood, which apparently included 
beatings by his father.  He stated that the veteran appeared 
to be well versed in the symptomatology of PTSD.  

With respect to the claim for service connection for PTSD, 
the Board notes that an in-service stressor has not been 
verified.  It must be noted that the veteran has embellished 
the accounts of his stressors.  In this regard, the Board 
notes that at the time of the March 1984 VA psychiatric 
examination, the veteran related that he would be on patrol 
sometimes.  He noted that there would be an occasional 
firefight.  However, he alluded to nightly firefights in 
November 1995 and he subsequently reported in November 1998 
that he was sent on guard or patrol duty almost every night.  
The veteran's narration of record involves a person he 
testified was wounded.  Yet, during the August 2001 VA 
psychiatric examination, he mentioned only that this same 
person could verify his accounts, and not that he had been 
wounded.

Clearly, the service medical records contain no evidence 
suggesting the presence of any psychiatric disability.  In 
fact, the first clinical evidence of any psychiatric problems 
was in 1984, approximately fifteen years following the 
veteran's separation from service.  In sum, there is no 
objective evidence that the veteran was in combat or that he 
was exposed to a stressor.  There is no clinical evidence to 
link it to service.  Since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a psychiatric 
disability, to include PTSD. 



ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

